B. T. McEnery, J.,
ad hoc. The fact that the Police Jury appoints seventeen commissioners to lay out a new public road and assess the damages therefor,,and but six of those commissioners act, will not invalidate the action of said commissioners.
2. The banks of the Mississippi are public for two purposes : 1. For landing or launching boats, receiving or shipping freights, which rights may be exercised by every individual, whenever his interest require. 2. For passing along its banks, a right which can only be exercised when the Police Jury declare that there shall be a public road along the banks, which they have an absolute right to do whenever they deem it expedient.
3. Every person has the right to receive and ship his own freight at a public landing, but no one except the owner of the adjoining premises can build a warehouse for the accommodation of the public, and even the owner must hold possession of the banks, subject to the right of the Police Jury to open them.
4. The establishment of a new public landing is a sufficient cause to justify the Police Jury in opening a new road to such landing by the most direct route.
5. The opening of public roads, the construction of bridges, and the establishment of ferries, are the most important functions entrusted by law to the control of the Police Jury, and courts cannot interfere with the exercise of these functions when conducted according to law.